          Case 1:19-cr-00360-KMW Document 35-1                           Filed 12/12/19 Page 1 of 1

                                                                              USDSSDNY
                                                                              DOCUMENT
UNITED STATES DISTRICT COURT
                                                                              ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK
                                                                              DOC#: _ _ __ __ _
 - - - - - - - - - - - - - - - - - - - - - - - - - - - - --   X               DATE FILED: I~ / t -=t-- jJ <j
 UNITED STATES OF AMERICA

                      - V. -


 JAIRO RAMON MENA HERNANDEZ,
                                                                       19 Cr. 360 (KMW)
               Defendant.


 --------------- - --------------                             X




                   WHEREAS , with the defendant Jairo Ramon Mena Hernandez' s consent, his guilty

plea allocution was made before a United States Magistrate Judge on December 11 , 2019;

                   WHEREAS, a transcript of the al locution was made and thereafter was transmitted

to the District Court; and

                   WHEREAS, upon review of that transcript, this Court has determined that the

defendant Jairo Ramon Mena Hernandez entered the guilty plea knowingly and voluntarily and

that there was a factual basis for the guilty plea;

                   IT IS HEREBY ORDERED that the defendant Jairo Ramon Mena Hernandez' s

guilty plea is accepted .

SO ORDERED:

Dated:             New York, New York
                     I Z .- l;f-- , 2019


                                                                  /~           yn . arm(
                                                              THE HONORABLE KIMBA M. WOOD
                                                              UNITED STATES DISTRICT JUDGE
                                                              SOUTHERN DISTRICT OF NEW YORK
